DETAILED ACTION
	Claims 1-6 have been considered for examination. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 3-6 is/are rejected under 35 U.S.C. 102a2 as being anticipated by Lee et al. (US Publication 2020/0241181).
In re Claim 1, Lee discloses an anti-peep patch, comprising: a privacy protection film 10; and a magnetic area 20 (Lee, paragraphs 0009, 0065, 0079-0080), disposed on at least one side of the privacy protection film, and comprising a plurality of accommodating grooves 15, 16 and a plurality of magnets 20’ embedded into the accommodating grooves respectively, and the accommodating grooves having a structure as formed by an etching process.  In accordance to MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitation has not been given patentable weight.  Please note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product (e.g. an anti-peep patch) does not depend on its method of production. In re Thorpe, 227 USPQ 964, 966 (Federal Circuit 1985).
In re Claim 3, Lee discloses wherein the protection film 10 has a finger touch area 1B extended from the bottom thereof. See Figure 16A, for example. 
In re Claim 4, Lee discloses wherein the privacy protection film is a grating structure 10. Lee, paragraphs 0065, 0083-0085. 
In re Claim 5, Lee discloses a joint frame (See Figure 11E) configured to be corresponsive to the magnetic area 20 for engaging with an opening of the magnetic area to block the magnet 20’. 
In re Claim 6, Lee discloses wherein the magnetic area is a square frame (See Figure 11E), and the joint frame is a square frame (See Figure 11E). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US Publication 2020/0241181) in view of Gioco (US Publication 2021/0317948). 
In re Claim 2, Lee discloses the limitations as noted above, but does not explicitly disclose an adhesive. However, providing such is not new in the art of portable electronics. For example, Gioco discloses an anti-peep patch for attachment to a portable electronic device, wherein the patch comprises an adhesive member 10. Gioco, paragraph 0037.  It would have been obvious to a person having ordinary skill in the art of portable electronics at a time just before the effective filing date of this application to have provided an adhesive member, like that disclosed in Gioco, with the apparatus as otherwise disclosed in Lee so as to further ensure the anti-peep patch remains attached effectively to the portable electronic device. Gioco does disclose and suggest that an adhesive member could be used in conjunction with magnets. Gioco, paragraphs 0035-0037. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrian S Wilson whose telephone number is (571)270-3907. The examiner can normally be reached Monday through Friday, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571 272 1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADRIAN S WILSON/             Primary Examiner, Art Unit 2841